Citation Nr: 1607315	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


Whether new and material evidence has been received sufficient to reopen a service-connection claim for carpal tunnel syndrome.

Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel






INTRODUCTION

The Veteran had active service from September 1990 to October 1991, with prior and subsequent periods of active duty for training and inactive duty for training in the U.S. Naval Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of service connection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 1999 service connection for carpal tunnel syndrome was denied.  The AOJ noted that if the service records were received, the decision would be reconsidered.

2. The service records have been associated with the file.


CONCLUSION OF LAW

The June 1999 rating decision is reconsidered.  38 C.F.R. § 3.156.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the AOJ denied service connection for carpal tunnel syndrome.  It was noted that the service records were not available and that the case would be reconsidered when the records were received.  The service records are now associated with the file and the claim must be reconsidered.


ORDER

The June 1999 rating decision is ordered to be reconsidered (de novo).


REMAND

The appellant has submitted evidence that she has carpal tunnel syndrome, that she typed during service and that carpal tunnel syndrome may be due to overuse.  An examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The appellant is to be scheduled for an examination.  The purpose is to determine whether the carpal tunnel syndrome is due to service, to include her report of overuse.

If upon completion of the above action the claim remains denied, the case should be returned after proper appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


